Citation Nr: 1222511	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral neurologic disability of the upper and lower extremities, to include as secondary to service-connected degenerative disc disease of the lumbar spine and degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to November 1971 and from November 1975 to June 1991, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's claim of service connection for a bilateral neurologic disability of the upper and lower extremities was originally denied in a March 1997 rating decision.  The Veteran did not appeal this decision and new and material evidence was not received one year of the decision.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2011).

As relevant service personnel records have been added to the record since the March 1997 decision, the Board will adjudicate the claim of service connection for a bilateral neurologic disability of the upper and lower extremities on a de novo basis without the need for new and material evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, the Veteran has reported that he experiences peripheral neuropathy and an October 2007 letter from Sampath V. Charya, M.D. reflects treatment as early as January 2002 for chronic peripheral neuropathy, distal sensory perceptual alteration, paresthesias, and chronic inflammatory demyelinating polyradiculoneuropathy.  Thus, there is competent evidence of a current bilateral neurologic disability of the upper and lower extremities.

Service treatment records include a June 1976 report of treatment for an episode of leg numbness and a September 1980 report of treatment for left arm and hand numbness.  Also, as the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(2011).

In his October 2007 letter, Dr. Charya opined that the Veteran's exposure to herbicides in service appeared to be a reasonable possibility regarding his neuromuscular concerns of peripheral neuropathy and his other clinical neurologic concerns.  Further, the Veteran is currently service-connected for degenerative disc disease of the lumbar spine and degenerative joint disease of the cervical spine.

In sum, there is competent evidence of a current bilateral neurologic disability of the upper and lower extremities, neurologic symptoms in service, and conceded in-service herbicide exposure.  There is also a medical opinion indicating that the Veteran's neurologic symptoms may be related to herbicide exposure in service, however this opinion is equivocal.  VA's duty to obtain an examination as to the nature and etiology of any current bilateral neurologic disability of the upper and lower extremities is, therefore, triggered.  Such an examination is needed to determine whether the Veteran has a current bilateral neurologic disability of the upper or lower extremities and to obtain medical opinions as to whether any such current disability is related to service or a service-connected disability.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An April 1997 VA examination report reflects that the Veteran reportedly attended an Agent Orange examination at the VA Medical Center in Fayetteville, North Carolina (VAMC Fayetteville).  There is no record of any such examination, or any other VA treatment records, in the Veteran's claims file or among his paperless records in the Virtual VA system.  Therefore, it appears that there may be VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A review of the Veteran's post-service treatment records reveals that he has received treatment for neurologic problems from the following treatment providers:  Dr. Wright in Fayetteville, North Carolina; Cape Fear Neurology Associates, P.A. in Fayetteville, North Carolina; the University of North Carolina School of Medicine; and the University of Miami School of Medicine.  Although there are treatment records in the claims file from some of these treatment providers, no efforts have been taken to obtain all relevant records and Dr. Charya's October 2007 letter specifically indicates that there may be additional records from Cape Fear Neurology Associates, P.A..

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Thus, a remand is also necessary to attempt to obtain any additional relevant treatment records from the above identified treatment providers.

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a) (West 2002).  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received post-service treatment for a bilateral neurologic disability of the upper and lower extremities, to include the dates of any such treatment.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for a bilateral neurologic disability of the upper and lower extremities from VAMC Fayetteville (including any Agent Orange examination as identified in the April 1997 VA examination) and from any other sufficiently identified VA facility.  All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

4.  The agency of original jurisdiction (AOJ) should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a bilateral neurologic disability of the upper and lower extremities from the following treatment providers: Dr. Wright in Fayetteville, North Carolina; Cape Fear Neurology Associates, P.A. in Fayetteville, North Carolina; the University of North Carolina School of Medicine; the University of Miami School of Medicine; and any other sufficiently identified private treatment provider.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral neurologic disability of the upper and lower extremities.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral neurologic disability of the upper or lower extremities (any such disability diagnosed since September 2006) had its onset in service, had its onset in the year immediately following any period of service, is related to the Veteran's neurologic symptoms in service, is related to conceded herbicide exposure in service, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral neurologic disability of the upper or lower extremities (any such disability diagnosed since September 2006) was caused (in whole or in part) by his service-connected low back and/or neck disability.

The examiner should further opine as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral neurologic disability of the upper or lower extremities (any such disability diagnosed since September 2006) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected low back and/or neck disability.

If any current neurologic disability of the upper or lower extremities was aggravated by the service-connected low back and/or neck disability, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

In formulating the above opinions, the examiner must acknowledge and comment on the significance of the Veteran's conceded herbicide exposure in service, his treatment for leg and left arm and hand numbness in service in June 1976 and September 1980, and Dr. Charya's October 2007 opinion.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


